DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie A in the reply filed on 02/08/2021 is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Fujitani (JP 2000-223195) is the closest prior art.  Fujitani discloses a lock member (figures 1-6) for a battery that comprises a stopper (22) and a groove portion (cavity formed by 23).  However, Fujitani does not disclose that the stopper protruding upward in an up-down direction that is different from an assembling direction of the lead member, and a groove portion depressed downward, the stopper and the groove portion being provided at different locations from each other along the assembling direction of the lead member, and the lead member comprises an end portion contacting the stopper and a pressing portion contacting the groove portion.
Instant application discloses the lock member having the claimed feature allows for uniform resistance with respect to a plurality of electrical paths and reducing a measuring error by preventing components from floating (see [0006] of instant application).


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GOLAM MOWLA/Primary Examiner, Art Unit 1721